If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


JAMIE M. SMITH,                                                     UNPUBLISHED
                                                                    March 24, 2022
               Plaintiff-Appellant,

V                                                                   No. 356328
                                                                    Ingham Circuit Court
DEPARTMENT OF HEALTH AND HUMAN                                      LC No. 19-000147-CD
SERVICES,

               Defendant-Appellee.


Before: CAVANAGH, P.J., and MARKEY and SERVITTO, JJ.

PER CURIAM.

        Plaintiff, Jamie M. Smith, was employed by defendant, the Department of Health and
Human Services. She brought suit against defendant following her termination from employment.
Plaintiff alleged that defendant engaged in disability discrimination in violation of the Persons
with Disabilities Civil Rights Act (PWDCRA), MCL 37.1101 et seq. Plaintiff appeals by right the
trial court’s order granting defendant’s motion for summary disposition under MCR 2.116(C)(10).
We affirm.

                     I. FACTUAL AND PROCEDURAL BACKGROUND

        Plaintiff was diagnosed with multiple sclerosis (MS) in 2004 and began working for
defendant as an eligibility specialist in 2007. In 2015, plaintiff took a medical leave of absence
related to her MS and, after being off work for about a year and a half, she returned to her job in
July 2016. During her first six months back at work, plaintiff was assigned a limited caseload.
Plaintiff’s six-month review reflected that she had satisfied most, but not all, of her performance
objectives. Following that six-month review, plaintiff was assigned a full caseload.

        In March 2017, a new supervisor, Daryl Showers, was appointed to oversee plaintiff’s
position. Upon beginning his job as supervisor, Showers spoke with plaintiff’s previous supervisor
and learned that plaintiff needed additional assistance completing her work and was not meeting
performance standards. Showers increased plaintiff’s “case read status” from 50% to 100%,
meaning that 100% of her cases would first have to be reviewed before they could be submitted.
In reviewing plaintiff’s work, Showers observed that she had problems with timeliness and


                                               -1-
accuracy. He commenced daily meetings to help plaintiff identify and prioritize casework and
provided her with itemized explanations of errors and related corrections. Showers also
implemented a new series of expectations for plaintiff. From the time Showers started as plaintiff’s
supervisor until her termination in December 2017, plaintiff received poor performance reviews
and formal counseling every six weeks for the same issues, including failure to meet standards of
promptness, failure to consistently return phone calls, and failure to complete reviews on time.

       In this case, plaintiff relied heavily on the following testimony that she gave during her
deposition:

               A.      I asked [Showers] a couple times, not asked, I stated to him on more
                       than one occasion that I said I feel like, after returning from another
                       extended medical leave due to my MS, I said I feel that I have been
                       targeted as an undesirable employee and that, you know, I’m being
                       singled out, that I’m being, you know, picked on.

               Q.      Okay.

               A.      And he made no comment at all, he didn’t deny it, he obviously
                       didn’t confirm it, but he didn’t say no, no, that’s not it. I said I feel
                       like I am being discriminated against. I feel I’ve been targeted as an
                       undesirable employee. I said it on more than one occasion and he
                       would not deny it, he had nothing to say, he just kind of stared
                       awkwardly at me.

       In plaintiff’s complaint, she alleged that Showers intended to effectuate plaintiff’s failure
by assigning her a full caseload at 100% read status, which was unprecedented and drastically
reduced her productivity. Plaintiff contended that Showers excessively scrutinized her work
performance because of her disability and that she would have been able to satisfactorily perform
her job if Showers had treated plaintiff as he treated her peers. Plaintiff further alleged that her
termination constituted an adverse employment action that was made on the basis of unlawful
discrimination, i.e., plaintiff’s MS disability.

         Defendant moved for summary disposition under MCR 2.116(C)(10), arguing that plaintiff
failed to produce any evidence that she was discharged because of her disability or that defendant’s
reasons for terminating her employment were pretextual. The trial court granted defendant’s
motion, concluding that plaintiff failed to present direct or circumstantial evidence of
discrimination. The trial court further determined that even if plaintiff had established a prima
facie case of discrimination, defendant presented a legitimate, nondiscriminatory reason for
plaintiff’s termination absent any counter evidence produced by plaintiff demonstrating pretext.
Plaintiff filed a motion for reconsideration, which the trial court denied. Plaintiff now appeals.



                                          II. ANALYSIS

        A. STANDARD OF REVIEW AND SUMMARY DISPOSITION PRINCIPLES



                                                 -2-
        We review de novo a trial court’s decision on a motion for summary disposition. Hoffner
v Lanctoe, 492 Mich 450, 459; 821 NW2d 88 (2012). In Batista v Office of Retirement Servs, ___
Mich App ___, ___; ___ NW2d ___ (2021) (Docket No. 353832); slip op at 9, this Court set forth
the principles governing examination of a motion brought under MCR 2.116(C)(10):

               MCR 2.116(C)(10) provides that summary disposition is appropriate when,
       “[e]xcept as to the amount of damages, there is no genuine issue as to any material
       fact, and the moving party is entitled to judgment or partial judgment as a matter of
       law.” A motion brought pursuant to MCR 2.116(C)(10) tests the factual support for
       a party’s action. “Affidavits, depositions, admissions, or other documentary
       evidence in support of the grounds asserted in the motion are required . . . when
       judgment is sought based on subrule (C)(10),” MCR 2.116(G)(3)(b), and such
       evidence, along with the pleadings, must be considered by the court when ruling on
       the (C)(10) motion, MCR 2.116(G)(5). “When a motion under subrule (C)(10) is
       made and supported . . ., an adverse party may not rest upon the mere allegations
       or denials of his or her pleading, but must, by affidavits or as otherwise provided in
       this rule, set forth specific facts showing that there is a genuine issue for trial.”
       MCR 2.116(G)(4). A trial court may grant a motion for summary disposition under
       MCR 2.116(C)(10) if the pleadings, affidavits, and other documentary evidence,
       when viewed in a light most favorable to the nonmovant, show that there is no
       genuine issue with respect to any material fact. A genuine issue of material fact
       exists when the record, giving the benefit of reasonable doubt to the opposing party,
       leaves open an issue upon which reasonable minds might differ. The trial court is
       not permitted to assess credibility, weigh the evidence, or resolve factual disputes,
       and if material evidence conflicts, it is not appropriate to grant a motion for
       summary disposition under MCR 2.116(C)(10). Like the trial court’s inquiry, when
       an appellate court reviews a motion for summary disposition, it makes all legitimate
       inferences in favor of the nonmoving party. A court may only consider
       substantively admissible evidence actually proffered by the parties when ruling on
       the motion. [Quotation marks and citations omitted; ellipses in original.]

                              B. DISABILITY DISCRIMINATION

        Under the PWDCRA, an employer shall not “[d]ischarge or otherwise discriminate against
an individual with respect to compensation or the terms, conditions, or privileges of employment,
because of a disability or genetic information that is unrelated to the individual’s ability to perform
the duties of a particular job or position.” MCL 37.1202(1)(b); see Peden v Detroit, 470 Mich
195, 203-204; 680 NW2d 857 (2004). “To prove a discrimination claim under the [PWDCRA],
the plaintiff must show (1) that he is [disabled] as defined in the act, (2) that the [disability] is
unrelated to his ability to perform his job duties, and (3) that he has been discriminated against in
one of the ways delineated in the statute.” Chmielewski v Xermac, Inc, 457 Mich 593, 602; 580
NW2d 817 (1998). Discrimination may be established by direct or circumstantial evidence.
Sniecinski v Blue Cross & Blue Shield of Mich, 469 Mich 124, 132; 666 NW2d 186 (2003).




                                                 -3-
                                     1. DIRECT EVIDENCE

        First, plaintiff argues that Showers’s silence in the face of plaintiff’s accusation of
discrimination constituted direct evidence of discrimination. Direct evidence is “evidence which,
if believed, requires the conclusion that unlawful discrimination was at least a motivating factor in
the employer’s actions.” Sniecinski, 469 Mich at 133 (quotation marks and citations omitted). In
Bachman v Swan Harbour Assoc, 252 Mich App 400, 433; 653 NW2d 415 (2002), this Court
discussed the nature of direct evidence of discrimination:

                In this case, plaintiff testified that during the course of a confrontation with
       defendant Dawn Combs, Combs stated: “I don't know who you people think you
       are but you are not going to get any special treatment here.” Plaintiff claims that
       this statement constitutes direct evidence of discrimination. Although this remark
       may be subject to varying interpretations, we agree that plaintiff has presented
       direct evidence of discrimination under the PWDCRA. Further, defendant Combs’
       alleged remark occurred before plaintiff was assessed a $50 furniture moving fee,
       which, as stated below, could be construed as treating plaintiff differentially.
       Although defendant Combs denied making such a comment, the matter was one of
       credibility, and it is the jury’s duty to weigh credibility. [Quotation marks and
       citations omitted.]

       And in DeBrow v Century 21 Great Lakes, Inc, 463 Mich 534, 538; 620 NW2d 836 (2001),
our Supreme Court observed:

                Here, the plaintiff has direct evidence of unlawful age discrimination. The
       plaintiff testified during his deposition that, in the conversation in which he was
       fired, his superior told him that he was “getting too old for this shit.” We recognize
       that this remark may be subject to varying interpretations. It might reasonably be
       taken as merely an expression of sympathy that does not encompass a statement
       that the plaintiff’s age was a motivating factor in removing him from his position
       as an executive. However, it is well established that, in reviewing a decision on a
       motion for summary disposition under (C)(10), we must consider the documentary
       evidence presented to the trial court in the light most favorable to the nonmoving
       party. According to the plaintiff’s deposition testimony, the remark was made
       during the conversation in which the plaintiff’s superior informed him that he was
       being fired. Considered in the light most favorable to the plaintiff, this remark could
       be taken as a literal statement that the plaintiff was “getting too old” for his job and
       this was a factor in the decision to remove him from his position. While a factfinder
       might be convinced by other evidence regarding the circumstances of the plaintiff’s
       removal that it was not motivated in any part by the plaintiff’s age and that the
       facially incriminating remark was no more than an expression of sympathy, such
       weighing of evidence is for the factfinder, not for this Court in reviewing a grant of
       a motion for summary disposition. [Quotation marks and citations omitted.]

       In this case, plaintiff does not rely on anything Showers said to her as proof of direct
discrimination; rather, plaintiff relies on Showers’s silence during personal confrontations in
which she told him that she had been “singled out,” “targeted,” “picked on,” and “discriminated


                                                 -4-
against.” In Ali v Stetson Univ, Inc, 340 F Supp 2d 1320, 1324-1325 (MD Fla, 2004), the federal
court addressed a comparable argument and ruled as follows:

               Plaintiff claims that, during his grievance hearing, his mother asked
       members of Stetson’s appeals board if Plaintiff was suspended “because of his
       name,” that is, Plaintiff’s Iranian ethnicity. According to Plaintiff, the board, which
       included Dean Espinosa, did not answer his mother’s allegation. Plaintiff argues
       that the failure of the board, and particularly of Espinosa, to respond “can be seen
       as an admission of race discrimination” and thus as direct evidence of
       discrimination.

               Even if such a failure to respond “can be seen as an admission of race
       discrimination,” it is nevertheless not direct evidence. To say that the board’s
       silence “can be seen” as reflecting an intent to discriminate necessarily implies that
       it may also be seen otherwise. For example, the board’s failure to respond might be
       seen instead as reflecting its offense at the insinuation that its actions were
       discriminatory. Whatever might have been behind the board’s silence, it is not in
       the nature of a remark “whose intent could be nothing other than to discriminate.”
       Rather, it is only by inference that one could conclude that the board’s failure to
       respond indicated its assent to the question asked of it. Thus, Plaintiff’s direct
       evidence argument fails. [Legal and record citations omitted.]

        We find this reasoning by the federal court to be persuasive and adopt it for purposes of
our case. Accordingly, we conclude as a matter of law that Showers’s silence in the face of
plaintiff’s discrimination accusations did not constitute direct evidence of disability
discrimination.

                              2. CIRCUMSTANTIAL EVIDENCE

       Because plaintiff failed to present direct evidence of discrimination, she was required to
present sufficient circumstantial evidence to establish a prima facie case of discrimination. In
Sniecinski, 469 Mich at 133-134, our Supreme Court discussed the proper analysis:

               In cases involving indirect or circumstantial evidence, a plaintiff must
       proceed by using the burden-shifting approach set forth in McDonnell Douglas
       Corp v Green, 411 US 792; 93 S Ct 1817; 36 L Ed 2d 668 (1973). This approach
       allows a plaintiff to present a rebuttable prima facie case on the basis of proofs from
       which a factfinder could infer that the plaintiff was the victim of unlawful
       discrimination. To establish a rebuttable prima facie case of discrimination, a
       plaintiff must present evidence that (1) she belongs to a protected class, (2) she
       suffered an adverse employment action, (3) she was qualified for the position, and
       (4) her failure to obtain the position occurred under circumstances giving rise to an
       inference of unlawful discrimination. Once a plaintiff has presented a prima facie
       case of discrimination, the burden then shifts to the defendant to articulate a
       legitimate, nondiscriminatory reason for the adverse employment action. If a
       defendant produces such evidence, the presumption is rebutted, and the burden
       shifts back to the plaintiff to show that the defendant’s reasons were not the true


                                                -5-
       reasons, but a mere pretext for discrimination. [Quotation marks and citations
       omitted.]

        In the context of the instant case, the fourth element pertains to presenting evidence that
plaintiff was terminated under circumstances giving rise to an inference of unlawful
discrimination. Defendant does not dispute that plaintiff was disabled, was generally qualified for
her job, and suffered an adverse employment action. At issue, therefore, is whether plaintiff’s
termination occurred under circumstances giving rise to an inference of unlawful discrimination.
Plaintiff argues that Showers, prompted by plaintiff’s disability and periodic need for medical
leave, imposed onerous performance standards, which were a radical departure from defendant’s
standard practice, as part of his scheme to set plaintiff up for failure.

       The circumstances surrounding plaintiff’s case-read status do not give rise to an inference
of unlawful discrimination. The record supports plaintiff’s contention that she was assigned a full
caseload and placed on 100% case-read status, which was not a typical assignment for employees
without performance issues, but it was not unheard of with respect to new employees or those with
performance issues. Although the record reflects that plaintiff met or exceeded most expectations
at the time of her six-month performance review, the record also reveals that her previous
supervisor conveyed new concerns about plaintiff’s performance to Showers, who then increased
her case-read requirement to 100%. Rather than giving rise to an inference of discrimination, the
imposition of the 100% case-read status supports the inference that plaintiff’s supervisors noticed
performance issues and thus wanted all of her work to be reviewed.

        Showers’s actions after increasing plaintiff’s case read-status similarly did not give rise to
an inference of unlawful discrimination. As Showers reviewed plaintiff’s work, he noticed that
plaintiff was not submitting all her cases for review as required, and she produced a significant
number of errors in the cases that she did submit. The record reflects that Showers implemented
a plan that correlated with the issues he observed in plaintiff’s performance. There is nothing to
suggest that Showers’s plan was motivated by plaintiff’s disability or her having taken a medical
leave six months earlier.

       Moreover, even if plaintiff had successfully presented a prima facie case of discrimination,1
defendant rebutted the presumption by articulating a legitimate, nondiscriminatory reason for
imposing the more stringent case-read requirements and then terminating plaintiff’s employment.

        Again, “[o]nce a plaintiff has presented a prima facie case of discrimination, the burden
then shifts to the defendant to articulate a legitimate, nondiscriminatory reason for the adverse
employment action.” Sniecinski, 469 Mich at 134. And “[i]f a defendant produces such evidence,
the presumption is rebutted, and the burden shifts back to the plaintiff to show that the defendant’s
reasons were not the true reasons, but a mere pretext for discrimination.” Id. “An employer’s



1
 It is arguable that Showers’s silence when confronted with plaintiff’s claims of discrimination
constituted evidence that the termination occurred under circumstances giving rise to an inference
of unlawful discrimination.



                                                 -6-
legitimate, nondiscriminatory reasons for firing an employee can be established as pretext (1) by
showing the reasons had no basis in fact, (2) if they have a basis in fact, by showing that they were
not the actual factors motivating the decision, or (3) if they were factors, by showing that they
were jointly insufficient to justify the decision.” Jewett v Mesick Consol Sch Dist, 332 Mich App
462, 475; 957 NW2d 377 (2020) (quotation marks and citation omitted).2

      In this case, plaintiff’s previous supervisor related concerns about plaintiff’s performance
to Showers, who also began to notice issues with plaintiff’s performance and consequently
imposed an increased review requirement. Plaintiff continued to demonstrate an inability to


2
  “[T]he fact that a plaintiff has established a prima facie case of discrimination under McDonnell
Douglas does not necessarily preclude summary disposition in the defendant’s favor.” Hazle v
Ford Motor Co, 464 Mich 456, 463-464; 628 NW2d 515 (2001). A prima facie case under
McDonnell Douglas does not describe the plaintiff’s burden of production, but merely establishes
a rebuttable presumption. Id. at 464. Therefore, “once a plaintiff establishes a prima facie case of
discrimination, the defendant has the opportunity to articulate a legitimate, nondiscriminatory
reason for its employment decision in an effort to rebut the presumption created by the plaintiff’s
prima facie case.” Id. Our Supreme Court in Hazle, id. at 464-466, further explained the analytical
process, stating:

              The articulation requirement means that the defendant has the burden of
       producing evidence that its employment actions were taken for a legitimate,
       nondiscriminatory reason. Thus, the defendant cannot meet its burden merely
       through an answer to the complaint or by argument of counsel. If the employer
       makes such an articulation, the presumption created by the McDonnell Douglas
       prima facie case drops away.

               At that point, in order to survive a motion for summary disposition, the
       plaintiff must demonstrate that the evidence in the case, when construed in the
       plaintiff’s favor, is sufficient to permit a reasonable trier of fact to conclude that
       discrimination was a motivating factor for the adverse action taken by the employer
       toward the plaintiff. . . . [A] plaintiff must not merely raise a triable issue that the
       employer’s proffered reason was pretextual, but that it was a pretext for [unlawful]
       discrimination.

               The inquiry at this final stage of the McDonnell Douglas framework is
       exactly the same as the ultimate factual inquiry made by the jury: whether
       consideration of a protected characteristic was a motivating factor, namely, whether
       it made a difference in the contested employment decision. The only difference is
       that, for purposes of a motion for summary disposition or directed verdict, a
       plaintiff need only create a question of material fact upon which reasonable minds
       could differ regarding whether discrimination was a motivating factor in the
       employer’s decision. [Citations and quotation marks omitted; second alteration in
       original.]




                                                 -7-
satisfactorily perform her duties after the case-read status was increased to 100%, and her
performance continued to deteriorate in the following months, which ultimately culminated in her
termination from employment.          Plaintiff’s inadequate performance was a legitimate,
nondiscriminatory reason for the adverse employment actions.

        After defendant articulated legitimate, nondiscriminatory reasons for terminating
plaintiff’s employment, the burden shifted back to plaintiff to show that defendant’s reasons were
a mere pretext for discrimination. Plaintiff argues that defendant’s reasons for firing her were
pretextual because Showers imposed the 100% case-read requirement on his first day as
supervisor, before he even had a chance to develop an informed opinion that plaintiff was not
performing at an acceptable level.

        The record reflects, however, that plaintiff’s performance issues began before Showers
started as supervisor. Therefore, the timing of the change in plaintiff’s case-read status does not
support plaintiff’s argument that defendant’s articulated reasons for the adverse employment
action were without any basis in fact, were not the actual reasons motivating the termination, or
were otherwise insufficient to justify the decision to fire plaintiff. In fact, plaintiff acknowledged
that the negative remarks contained in the formal counseling documents and performance reviews
were accurate. Moreover, the record reveals that plaintiff had issues beyond her inability to meet
standards of promptness, such as failing to consistently return client calls and making errors in her
work. Plaintiff has failed to show that the documentary evidence was sufficient to permit a
reasonable trier of fact to conclude that discrimination was a motivating factor in terminating
plaintiff’s employment. Because defendant articulated proper reasons for plaintiff’s discharge and
plaintiff failed as a matter of law to demonstrate that defendant’s reasons were pretextual, the trial
court properly granted summary disposition in favor of defendant.3

       We affirm. Having fully prevailed on appeal, defendant may tax costs under MCR 7.219.


                                                               /s/ Mark J. Cavanagh
                                                               /s/ Jane E. Markey
                                                               /s/ Deborah A. Servitto



3
  Plaintiff also argues, with little analysis, that the trial court made a slew of errors in its opinion
granting defendant’s motion for summary disposition, the correction of which would lead to a
different result. Our review of the record does not bear out plaintiff’s allegations in this regard,
except she is correct that the trial court apparently misconstrued the record as it related to the 25
other employees on case-read status. The record indicates that those employees were placed on
100% case-read status by a variety of supervisors over the course of several years, not by Showers
at the time he became supervisor. But the trial court’s misstatement was not of sufficient import
so as to undermine our conclusion that the court properly granted defendant’s motion for summary
disposition for the above-explained reasons. We further conclude that the trial court did not abuse
its discretion by denying plaintiff’s motion for reconsideration given that plaintiff failed to show
that a different ruling on the motion for summary disposition would result from correction of any
errors. See MCR 2.119(F)(3).


                                                  -8-